Order entered October 14 , 2013




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-12-00679-CV

                              MAURICE MURPHY, Appellant

                                                 V.

                 AMY WASHINGTON A/K/A ELISA MURPHY, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-11-06133Y

                                             ORDER
       Because court reporter Francheska Duffey has failed to comply with our February 19,

2013 order to file either the reporter’s record or written verification that appellant has not

requested preparation of the record, we again ORDER Ms. Duffey to file either the record or the

requested verification. The record or verification shall be filed no later than October 24, 2013.

We caution appellant that if we receive verification that he has not requested the record, we will

order the appeal submitted without it.

       We DIRECT the Clerk of the Court to send copies of this order by electronic

transmission to Ms. Duffey and by first-class mail to Maurice Murphy and Amy Washington.


                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE